08/23/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0471



                                 No. DA 20-0471


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

STEVEN LEE STRIKE, Sr.,

             Defendant and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including September 24, 2022, within which to prepare, file, and serve the

State’s response brief.




CH                                                                   Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          August 23 2022